Document 2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) PROPOSED AMENDMENTS TO THE ARTICLES OF ASSOCIATION AND RULES OF PROCEDURES The board of directors of Huaneng Power International, Inc. proposes to make certain amendments to the Articles of Association and the rules of procedures. The proposed amendments are subject to the consideration and approval of the shareholders of the Company by way of a special resolution at the Annual General Meeting and will become effective after the relevant procedures for the approval and/or registration or filing in the PRC have been completed. INTRODUCTION On 31 March 2009, the board of the directors of Huaneng Power International, Inc. (the “Company”) resolved to propose to the shareholders of the Company to make certain amendments to the Articles of Association and the rules of procedures of the Company. The proposed amendments are consistent with, and necessary for, the business development of the Company and are in the interests of the Company and the Shareholders as a whole. PROPOSED AMENDMENTS TO THE ARTICLES OF ASSOCIATION 1. To be consistent with, and necessary for, the business development of the Company, Articles 6, 10 and 88 of the Articles of Association were proposed to be amended as follows: 1.1 The current Article 6 of the Articles of Association reads: “These
